DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 6/30/2021, wherein:
Claims 1-12, 14-17, 19, and 20 are currently pending; 
Claims 1, 8, 16, 17, 19, and 20 have been amended; and
Claims 13 and 18 have been cancelled. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hub assembly having a first degree about a first axis and a second degree of freedom about a second axis that is substantially orthogonal to the first axis in claims 1, 19, and 20; and the hub assembly having the first and second degree of freedoms that occupies a path of travel that has a substantially spherical shape in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-17, 19, and 20  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites that the hub assembly occupies a path of travel that has a 
 Claim 9 draws dependency from claim 8 and incorporates the impermissible new matter of the parent claim. Claim 9 is therefore rejected for the same rationale outlined above with respect to claim 8 for impermissible new matter.  
Re: Claims 1, 19, and 20. The specification, while being enabling for the tail rotor system comprising a first spindle and first swiveling actuator for rotating a hub about a first vertical axis between a first and second horizontal direction axis, does not reasonably provide enablement for the tail rotor system having a hub assembly that has a first degree of freedom about a first axis and a second degree of freedom about a second axis that is substantially orthogonal to the first 

    PNG
    media_image1.png
    759
    800
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    710
    1012
    media_image2.png
    Greyscale

Claims 2-12 and 14-17 draw dependency from independent claim 1 and incorporate the lack of enablement of the parent claim. Each of the dependent claims is rejected for the same rationale outlined above with respect to claim 1 for failure to overcome the lack of enablement. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-17, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a means for providing a second degree of freedom about a second axis that is substantially orthogonal to the first axis (e.g. a second swiveling actuator, a second spindle, and a second sleeve). Figure 3 illustrates that a second sleeve, a second swiveling actuator, and a second spindle are necessary to provide the rotor hub assembly with an alleged second degree of freedom. With only a single spindle and swiveling actuator, the hub assembly would only be provided with a single degree of freedom.   
Claims 2-12 and 14-17 draw dependency from independent claim 1 and incorporate the indefiniteness of the parent claim. Each of the dependent claims is rejected for at least the same rationale outlined above with respect to claim 1 for failure to overcome said indefiniteness. 
Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the second spindle and . 
Claim 17 recites that the two or more blades rotate around a third axis of rotation. The functional recitation that the blades rotate about a third axis has not been given patentable weight because it is narrative in form. In order to be given patentable weight, a functional recitation must be expressed as a "means" for performing the specified function, as set for in 35 USC §112, 6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 O.G. 279. Claims 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a means for providing the blades with the ability to rotate about a third axis of rotation (e.g. a second swiveling actuator, a second spindle, and a second sleeve). Figure 3 illustrates that a second sleeve, a second swiveling actuator, and a second spindle are necessary to provide the rotor hub assembly with an alleged second degree of freedom. With only a single spindle and swiveling actuator, the hub assembly would only be provided with a single degree of freedom.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited. 
US 9365289 teaches a tail rotor system of a rotorcraft having two degrees of freedom and capable of providing thrust in the horizontal-transverse, horizontal-longitudinal, and vertical directions. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647